Exhibit 10.1

 

                                                Techpoint

 

 

September 27, 2019

 

 

Mr. Mark Voll
[Employee address removed]

 

 

Dear Mark,

 

Techpoint, Inc. (the “Company”) is pleased to offer you employment on the
following terms and conditions:

Position; Hire Date; Duties.  Your title will be CFO and Vice President of
Administrations and you will report to Hiro Kozato, President and CEO.  This is
a full-time position, located in the Company’s headquarters in San Jose,
California (subject to travel from time to time).  Your anticipated date of hire
will be October 8, 2019.  You will devote your full business time and effort to
the performance of your duties hereunder.  By signing this letter agreement, you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company
or any of its subsidiaries.

 

Base Salary [Cash Compensation].  The Company will pay you a starting base
salary of USD $7,291.67 semi-monthly (annualized to USD $175,000.08) payable in
accordance with the Company’s standard payroll practices.

Employee Benefits.  As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits.  In addition, you will
be entitled to paid vacation in accordance with the Company’s paid time-off
policy in effect from time to time.  Your eligibility to receive such benefits
and paid time-off will be subject in each case to the generally applicable terms
and conditions for the benefits in question and to the determinations of any
person or committee administering such benefits.  The Company may from time to
time, in its sole discretion, amend or terminate the benefits available to you
and the Company’s other employees.

Equity Awards. We will recommend to the Board of Directors (the “Board”) of the
Company that, as soon as practicable following your hire date with the Company,
you be granted restricted stock units (the “RSU Award”) with respect to 80,000
shares of common stock of the Company under, and subject to, the terms of the
Techpoint, Inc. 2017 Stock Incentive Plan (the “Plan”) and an award agreement
issued under the Plan. The RSU Award will vest over a five (5)-year period for
so long as you continue to be employed by the Company (except as set forth
below).  The grant of the RSU Award by the Company is subject to the Board’s
approval and this promise to recommend such approval is not a promise of
compensation and is not intended to create any obligation on the part of the

 

 

 

--------------------------------------------------------------------------------

 

Company.  Further details on the Plan and any specific award granted to you will
be provided upon approval of such award by the Board.

 

If, within twelve (12) months following a Change in Control (as such term is
defined in the Plan), your employment is terminated by the Company or any of its
affiliates without Cause (as defined below) or by you for Good Reason (as
defined below), the RSU Award will become fully (i.e., 100%) vested and will
settle in shares of the common stock of the Company in accordance with the terms
of the Plan.  

 

“Cause” means any of the following: (a) your willful breach of the Company’s or
its affiliates’ written code of conduct or other policies or procedures; (b)
your breach of any material provision of this letter agreement or any other
agreement entered into between you and the Company or any of its affiliates
(including, but not limited to, the Employee Confidential Information and
Invention Assignment Agreement); (c) your commission of an act of gross
negligence, willful misconduct, fraud, embezzlement or misappropriation of
material assets involving the Company or any of its affiliates; (d) your willful
and continuing failure to perform assigned duties (other than due to your
disability); (e) your conviction of a felony (other than a traffic offense) or
any crime involving moral turpitude, including a plea of guilty or nolo
contendere; or (f) your failure to cooperate in good faith with a governmental
or internal investigation of the Company, its affiliates or their directors,
officers or employees, if the Company has requested your cooperation; provided
that (A) written notice stating the basis for termination is provided and (B)
with respect to items (a), (b), (d) and (f), “Cause” will only be deemed to
exist if you fail to cure the applicable condition or breach (if it is of the
type that can be cured as determined by the Company in its reasonable sole
discretion) as soon as practicable after receipt of written notice of such
condition or breach, but in no event later than 30 days after receipt of such
notice.

 

“Good Reason” means the occurrence of one or more of the following events
without your prior consent: (a) a material diminution in your duties or
responsibilities; (b) a material reduction in your base salary or bonus
opportunity (other than an across-the-board reduction affecting all similarly
situated employees of the Company or any of its affiliates); (c) a material
breach by the Company of this letter agreement; or (d) a relocation that would
result in your principal location of employment being moved more than fifty (50)
miles from your then principal location of employment; provided, that (A) within
30 days after the circumstances alleged to constitute Good Reason first arise,
you provide the Company with written notice setting forth in reasonable detail
the circumstances that constitute “Good Reason,” (B) the Company fails to cure
such circumstances within 60 days of delivery of such notice and (C) you
terminate your employment not later than 30 days after the end of such 60-day
period.

 

Expense Reimbursement.  All reasonable business expenses that are documented by
you and incurred in the ordinary course of business will be reimbursed in
accordance with the Company’s standard policies and procedures in effect from
time to time.

 

2

 

 

--------------------------------------------------------------------------------

 

Company Rules.  As an employee of the Company, you will be expected to abide by
the Company’s policies, rules, regulations and standards in effect from time to
time.  

 

Employee Confidential Information and Invention Assignment Agreement.  Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard Employee Confidential Information
and Invention Assignment Agreement, which is attached.

Employment Relationship.  Employment with the Company is for no specific period
of time.  Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause.  Any contrary representations that may have been
made to you are superseded by this letter agreement.  This is the full and
complete agreement between you and the Company regarding how your employment may
be terminated.  Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you).

The Company partners with TriNet, a Professional Employer Organization, to
provide benefits, payroll and Human Resource management services. As a result of
this partnership, TriNet will be considered your employer of records for these
purposes, while your manager(s) here at the Company will be responsible for
directing your work, reviewing our performance, setting your work schedule, and
managing your leaves.

 

Outside Activities.  While you render services to the Company or any of its
affiliates, you agree that you will not engage in any other employment,
consulting or other business activity that is in any way competitive with the
business or proposed business of the Company or any of its affiliates.  You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company.  While you render services to the Company or any of its
affiliates, you also will not assist any person or entity in competing with the
Company or any of its affiliates, in preparing to compete with the Company or
any of its subsidiaries or in hiring away any employees, independent contractors
or consultants of the Company or any of its affiliates.

Cooperation.  Following the termination of your employment with the Company or
any of its affiliates for any reason, you will reasonably cooperate with the
Company and its affiliates upon the reasonable request of the Board and you will
be reasonably available to the Company (taking into account any other full-time
employment of you) with respect to matters arising out of your services to the
Company and its affiliates.

Withholding Taxes.  All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

3

 

 

--------------------------------------------------------------------------------

 

Entire Agreement.  This letter agreement (together with the Employee
Confidential Information and Invention Assignment Agreement), once accepted,
constitutes the entire agreement between you and the Company with respect to the
subject matter hereof and supersedes and replaces any prior agreements,
representations or understandings, whether written, oral or implied, between you
and the Company relating to such subject matter.

Conditions to Employment.  As required by law, your employment with the Company
is contingent upon your providing legal proof of your identity and authorization
to work in the United States.  Additionally, your offer of employment with the
Company may be conditioned on your successfully completing and passing a
background search and references to the satisfaction of the Company.  

Miscellaneous.  This letter agreement will be governed by and construed under
the laws of the State of California without regard to principles of conflicts of
law.  This letter agreement will be binding and will inure to the benefit of the
Company and its successors and assigns.  This letter agreement may be executed
in any number of counterparts, all of which together will constitute one and the
same agreement.  This letter agreement may only be amended by a written
instrument signed by both the parties.  If any term of this letter agreement is
held to be invalid, void or unenforceable, the remainder of the terms herein
will remain in full force and effect and will in no way be affected, and the
parties will use their best efforts to find an alternative way to achieve the
same result.

 

4

 

 

--------------------------------------------------------------------------------

 

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating this
letter agreement and the enclosed Employee Confidential Information and
Invention Assignment Agreement and returning them to me.  This offer will expire
at the close of business on September 30, 2019.  

 

Sincerely,

 

/s/ Hiro Kozato

 

Hiro Kozato

President & CEO

Techpoint, Inc.

 

 

I have read and accept this employment offer:

 

NAME: Mark Voll

 

Signature:

/s/ Mark Voll

 

 

Date

September 30, 2019

 

 

Start Date:

October 8, 2019

 

 

 

Attachments:

Employee Confidential Information and Invention Assignment Agreement

 

 

5

 

 